Citation Nr: 0942705	
Decision Date: 11/09/09    Archive Date: 11/17/09

DOCKET NO.  03-14 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.	Entitlement to a higher disability rating for cervical 
disc disease, post-operative, evaluated as 20 percent 
disabling prior to September 26, 2003, and as 30 percent 
thereafter. 

2.	Entitlement to a higher disability rating for 
chondromalacia, right knee, with degenerative changes, 
currently evaluated as 10 percent disabling.

3.	Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Michael A. Steinberg, Esq.




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from April 1989 to April 
1993.         

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from   a October 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, which in part, denied entitlement 
to evaluations higher than 20 percent for cervical disc 
disease and higher than             10 percent for 
chondromalacia right knee, as well as a TDIU. 

During the pendency of the appeal, a September 2004 rating 
action increased the evaluation for cervical disc disease to 
30 percent, effective from September 26, 2003. The claim for 
a still higher schedular rating remains on appeal. See A.B. 
v. Brown, 6 Vet. App. 35, 39 (1993) (the claimant is presumed 
to be seeking the highest possible rating for a disability 
unless he or she expressly indicates otherwise). 

In October 2006, the Veteran testified during a hearing 
before a Veterans Law Judge at the Board's Central Office in 
Washington, D.C. A January 2007 Board decision denied claims 
for service connection for right shoulder and low back 
disabilities, to include as due to service-connected cervical 
disc disease. The Board then remanded the remaining claims on 
appeal in January 2007 for further evidentiary development. 
The case has since returned for appellate review and 
disposition.  
The Board further notes that since the last Supplemental 
Statement of the Case (SSOC) issued in June 2009, the Veteran 
has submitted additional evidence consisting of a private 
osteopath's evaluation report and VA outpatient records 
indicating his medication profile. Enclosed with this 
evidence, are two copies of a document culminating in a hand-
written paragraph, signed by the Veteran, clearly indicating 
his desire to "return my case to the Board of Veteran's 
Appeals for further appellate consideration as soon as 
possible." The Board interprets his correspondence as a 
request that the Board consider this evidence in connection 
with his appeal, and as a waiver of RO initial consideration 
of the evidence. Accordingly, the Board will proceed to 
consider the newly received evidence on the merits. See 38 
C.F.R. §§ 20.800, 20.1304(c) (2009).


FINDINGS OF FACT

1.	Prior to September 26, 2003, the Veteran did not have 
severe limitation of motion of the cervical spine. Since 
September 26, 2003, he has not experienced any form of 
ankylosis of the cervical or thoracolumbar spine. 

2.	The most pronounced findings as to the severity of a 
right knee disorder establish on September 2007 VA 
examination range of motion of from 0 to 125 degrees, with no 
more than 15 degrees additional degrees of motion lost due to 
pain on use. There is no objective finding of knee 
instability, recurrent subluxation, or other forms of right 
knee impairment. 


CONCLUSIONS OF LAW

1.	The criteria for an increased rating for cervical disc 
disease, post-operative, evaluated as 20 percent disabling 
prior to September 26, 2003, and as 30 percent thereafter, 
are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 
4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71; 4.71a, 
Diagnostic Codes 5290 (prior to September 26, 2003), 5237 
(since September 26, 2003), and 5293 (renumbered as 5243, 
effective September 26, 2003).

2.	The criteria for a higher rating than 10 percent for 
chondromalacia, right knee, with degenerative changes, are 
not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 
4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71; 4.71a, Diagnostic 
Codes 5003, 5260 and 5261 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duty to Notify and Assist the Claimant

The Veterans' Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A.    §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 
& Supp. 2009), prescribes several requirements as to VA's 
duty to notify and assist a claimant with the evidentiary 
development of a pending claim for compensation or other 
benefits. Implementing regulations were created, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2009).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must inform the claimant of any information 
and evidence (1) that is necessary to substantiate the claim; 
(2) that the claimant is expected to provide; and (3) that VA 
will seek to provide on the claimant's behalf. See also 
Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) 
("Pelegrini II"). A regulatory amendment effective for 
claims pending as of or filed after May 30, 2008 removed the 
requirement that VA specifically request the claimant to 
provide any evidence in his or her possession that pertains 
to the claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), to be 
codified later at 38 CFR 3.159(b)(1).

The RO has informed the Veteran of what evidence would 
substantiate the claims on appeal through VCAA notice 
correspondence dated from January 2005 through July 2008. The 
April 2003 Statement of the Case (SOC) and later Supplemental 
SOCs (SSOCs) explained the general criteria to establish a 
claim for entitlement to an increased disability rating. The 
VCAA notice further indicated the joint obligation between VA 
and the Veteran to obtain pertinent evidence and information, 
stating that VA would undertake reasonable measures to assist 
in obtaining further VA medical records, private treatment 
records and other Federal records. See Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002).

The relevant notice information must have been timely sent. 
The United States Court of Appeals for Veterans Claims 
(Court) in Pelegrini II prescribed as the definition of 
timely notice the sequence of events whereby VCAA notice is 
provided in advance of the initial adjudication of the claim. 
See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). In 
this instance, the VCAA notice correspondence was sent 
following issuance of the rating decision on appeal. However, 
the Veteran has had an opportunity to respond to the relevant 
VCAA notice in advance of the most recent June 2009 SSOC 
readjudicating the claims. There is no indication of any 
further available evidence or information to be associated 
with the record. The Veteran has therefore had the full 
opportunity to participate in the adjudication of the claims. 
See Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), 
affirmed, 499 F.3d 1317 (Fed. Cir. 2007). 

The RO has taken appropriate action to comply with the duty 
to assist the Veteran through obtaining records of VA and 
private outpatient treatment, and records from the Social 
Security Administration (SSA). The Veteran has also undergone 
several VA examinations. See 38 C.F.R. §4.1 (for purpose of 
application of the rating schedule accurate and fully 
descriptive medical examinations are required with emphasis 
on the limitation of activity imposed by the disabling 
condition).          The Veteran has provided copies of 
additional private medical records, and several personal 
statements. The Veteran has testified during a Central Office 
hearing before the undersigned. The record as it stands 
includes sufficient competent evidence to decide the claims. 
See 38 C.F.R. § 3.159(c)(4). Under these circumstances, no 
further action is necessary to assist the Veteran. 

In sum, the record reflects that the facts pertinent to the 
claims have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations. That is to say, "the 
record has been fully developed," and it is "difficult to 
discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004). Accordingly, the Board will adjudicate the 
claims on the merits. 

Background and Analysis

Cervical Disc Disease

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity. 
38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 C.F.R. § 4.1 
(2009). Each service-connected disability is rated on the 
basis of specific criteria identified by Diagnostic Codes. 38 
C.F.R. § 4.27. Where there is a question as to which of two 
evaluations shall be applied, the higher evaluations will be 
assigned if the disability more closely approximates the 
criteria required for that rating. Otherwise, the lower 
rating will be assigned. 38 C.F.R. § 4.7. Generally, the 
degrees of disability specified are considered adequate to 
compensate for a loss of working time proportionate to the 
severity of the disability. 38 C.F.R. § 4.1. 
 
In order to evaluate the level of disability and any changes 
in severity, it is necessary to consider the complete medical 
history of the Veteran's disability. Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991). However, where an increase in 
the level of a service-connected disability is at issue, the 
primary concern is the present level of disability. Francisco 
v. Brown, 7 Vet. App. 55 (1994). Nevertheless, a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made. Hart v. Mansfield, 21 Vet. App. 505 (2007).

The RO has evaluated service-connected cervical spine disease 
as 20 percent disabling prior to September 26, 2003, and 30 
percent disabling since then, under           the rating 
provisions that pertain to Intervertebral Disc Syndrome.

Effective September 23, 2002, VA initially revised the 
criteria for evaluating Intervertebral Disc Syndrome, 
codified at 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003). 
Then effective September 26, 2003, VA revised the criteria 
for evaluating musculoskeletal disabilities of the spine, to 
include for IVDS. 68 Fed. Reg. 51,454 (Aug. 27, 2003). At 
this time, the applicable diagnostic code was renumbered. See 
38 C.F.R. § 4.71a, Diagnostic Code 5243 (2009). 
 
The Veteran's disorder of the cervical spine must therefore 
be evaluated under both the former and revised criteria, 
though the revised criteria may not be applied at any point 
prior to the effective date of the change. See 38 U.S.A. § 
5110(g) (West 2002 & Supp. 2009); VAOPGCPREC 3-2000 (Apr. 10, 
2000); VAOPGCPREC 7-2003 (Nov. 19, 2003). 
 
Under the rating criteria for IVDS in effect prior to 
September 23, 2002, 38 C.F.R. § 4.71a, Diagnostic Code 5293 
provided a 10 percent rating for mild intervertebral disc 
syndrome symptoms. A 20 percent rating was warranted for 
moderate symptoms with recurring attacks. A 40 percent 
evaluation required severe symptoms with recurring attacks 
and intermittent relief. Pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, and little 
intermittent relief, warranted a 60 percent evaluation. 

The version of the rating criteria for intervertebral disc 
syndrome in effect from September 23, 2002 to September 26, 
2003 provided for two methods of rating this disorder. First, 
IVDS could be rated by combining separate ratings for chronic 
neurologic and orthopedic manifestations. A rating was also 
assignable based on the total duration of incapacitating 
episodes as follows: If there are incapacitating episodes 
having a total duration of at least 1 week but less than 2 
weeks, a 10 percent rating is warranted; if at least 2 weeks 
but less than 4 weeks, a 20 percent rating; if at least 4 
weeks but less than 6 weeks, a 40 percent rating is 
warranted; and where there are incapacitating episodes with a 
total duration of at least 6 weeks during the past 12 months, 
the assignment of a maximum 60 percent rating is warranted. 
Note (1) to the rating criteria provides that an 
incapacitating episode is a period of acute signs and 
symptoms due to IVDS that requires bed rest prescribed by a 
physician and treatment by a physician. 
The September 26, 2003 version of the rating criteria 
includes the same language from the previously revised 
regulation for rating IVDS under the General Rating Formula 
for Diseases and Injuries of the Spine or otherwise based 
upon the frequency and severity of its incapacitating 
episodes, whichever method results in the higher evaluation 
when all disabilities are combined. 38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2009). 
 
Also applicable is 38 C.F.R. § 4.71a, Diagnostic Code 5290 
(2003) for limitation of cervical spine motion, which 
provided that a 10 percent rating was warranted for slight 
limitation of motion; a 20 percent rating for moderate 
limitation of motion; and a maximum 40 percent rating for a 
severe limitation of motion.

Since the September 26, 2003 regulatory revision, cervical 
strain is to be evaluated in accordance with VA's General 
Rating Formula for Diseases and Injuries of the Spine. 
 
This rating formula provides for the assignment of a 10 
percent rating when there is forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; or, 
combined range of the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; or, muscle spasm, 
guarding, or localized tenderness not resulting in abnormal 
gait or abnormal spinal contour; or, vertebral body fracture 
with loss of 50 percent of more of the height. 
 
A 20 percent rating is for assignment upon a showing of 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or a combined range of motion not greater 
than 120 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis. A 30 
percent rating is for assignment for forward flexion of the 
cervical spine of 15 degrees or less; or, favorable ankylosis 
of the entire cervical spine. A 40 percent rating is 
warranted for forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine. A 50 percent evaluation requires 
unfavorable ankylosis of the entire thoracolumbar spine, and 
a 100 percent rating may be assigned due to unfavorable 
ankylosis of the entire spine. Under notes to the rating 
formula: 
 
Note (1) Any associated objective neurologic abnormalities, 
including, but not limited to, bowel or bladder impairment, 
should be separately evaluated under an appropriate 
diagnostic code. 
 
Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is 0 to 90 
degrees, extension is 0 to 30 degrees, left and right lateral 
flexion are 0 to 30 degrees, and left and right lateral 
rotation are 0 to 30 degrees. The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation. 
The normal combined range of motion of the thoracolumbar 
spine is 240 degrees. The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion. 
 
Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted. Note (4): Round each 
range of motion measurement to the nearest five degrees. 
 
Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire thoracolumbar spine, or 
the entire spine is fixed in flexion or extension, and the 
ankylosis results in one or more of the following: difficulty 
walking because of a limited line of vision; restricted 
opening of the mouth and chewing; breathing limited to 
diaphragmatic respiration; gastrointestinal symptoms due to 
pressure of the costal margin on the abdomen; dyspnea or 
dysphagia; atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due to nerve root 
stretching. Fixation of a spinal segment in neutral position 
(0 degrees) always represents favorable ankylosis.

Normal range of motion for the cervical spine consists of 
forward flexion from 0 to 45 degrees; extension from 0 to 45 
degrees; lateral flexion to 45 degrees in either direction; 
and lateral rotation to 180 degrees in either direction. See 
38 C.F.R. § 4.71a, Plate V. 

The Veteran filed his original claim for increased rating for 
a cervical spine disability in August 2000.

He underwent surgery in October 2000 for spinal stenosis, 
cord compression, degenerative disc disease and cervical 
radiculopathy. The procedures noted included anterior 
cervical diskectomy/fusion C3-5, diskectomy C4-5, fusion C3-
6, and anterior cervical plating C3-8. A temporary total 
evaluation for surgical convalescence remained in effect 
until February 1, 2001.

On a December 2000 VA orthopedic examination the Veteran 
described pain, weakness, lack of endurance and stiffness of 
the neck, with intervertebral disc syndrome since 1992. 
Objectively, range of motion testing of the cervical spine 
showed 45 degrees flexion, 20 degrees extension with pain at 
20 degrees, lateral flexion 30 degrees in both directions, 
right rotation 50 degrees, and left rotation    60 degrees. 
There was no ankylosis. There was no fatigue, weakness, lack 
of endurance or incoordination noted. The diagnosis was 
intervertebral disc syndrome of the cervical spine. 

The Veteran had additional cervical spine surgery in October 
2001, and remained in receipt of a temporary total evaluation 
for convalescence through February 1, 2002.

On a May 2002 VA examination of the spine, the Veteran 
estimated his level of pain at 3 on a scale of 1/10. Range of 
motion for the cervical spine was flexion      30 degrees, 
extension 25 degrees, rotation 25 degrees to each side, and 
bending laterally to 20 degrees. There was no significant 
tenderness to palpation of the spine. In providing his 
assessment, the examiner observed that the Veteran had a 
clear loss of range of motion which was likely related to 
prior surgeries. There was a mild level of pain in the neck. 
There was some slight left arm weakness and no fatigability 
or lack of endurance. During flare-ups, the pain and range of 
motion likely worsened 15 to 20 percent. There was evidence 
of previous spinal cord compression, which was symptomatic.

A March 2003 administrative decision from the SSA reflects 
that the Veteran was deemed disabled for purpose of benefits 
from that agency, due to the primary diagnosis of disorders 
of the back (discogenic and degenerative). 

On examination again in September 2003, cervical spine range 
of motion consisted of forward flexion 20 degrees, and 
backward extension 20 degrees. Lateral flexion was 10 degrees 
in each direction, and lateral rotation 30 degrees in each 
direction. These motions were done in a guarded fashion with 
evidence of muscle spasm.   The examiner commented that the 
Veteran had cervical spondylosis at multiple levels which was 
related to his original cervical fusion. He estimated that 
the Veteran demonstrated a limitation of motion which during 
times of pain was on the order of 40 percent additional lost 
motion. There was no indication of any incoordination or 
fatigability.

A March 2005 VA examination of the spine indicated range of 
motion of cervical forward flexion 20 degrees, extension 20 
degrees, lateral bending 20 degrees in each direction, and 
rotation 30 degrees in each direction. Sensation was intact 
to pinprick and light touch throughout the upper extremities. 
The assessment was cervical spondylosis. The diagnosis was 
cervical spondylosis.

The September 2007 VA examination of the spine established 
that posture, gait, position of the head, and curvature and 
symmetry of the spine were all normal. There was mild 
tenderness to palpation. Range of motion was forward flexion       
30 degrees, extension 20 degrees, lateral flexion 20 degrees 
in each direction, lateral rotation 30 degrees in each 
direction. There was no change with repetition, or due to 
painful motion. The spine was not ankylosed. The diagnosis 
was severe intervertebral disc disease of the cervical spine 
with decreased range of motion. 

In September 2008 correspondence, R.W., an osteopath 
indicated that the Veteran had severe cervical spine disease 
and intractable neck pain. He remained on full restrictions 
after surgery, and could not carry out physical activities. 
According to the treatment provider, most times the Veteran 
needed to be in a resting position often recumbent or supine. 

The Veteran again underwent VA examination in March 2009. He 
described increased neck pain and decreased range of motion. 
Inspection of the spine showed normal posture, head position, 
and symmetry in appearance. There was no abnormal spinal 
curvature. There was muscle spasm, but no muscle atrophy. 
Muscle strength and reflexes were generally normal. Range of 
motion testing revealed flexion            10 degrees, 
extension 10 degrees, lateral flexion 15 degrees in each 
direction, and lateral rotation 20 degrees in each direction. 
There was no additional limitation due to pain or following 
repetitive motion. There were no incapacitating episodes due 
to intervertebral disc syndrome in the past year where the 
Veteran was placed on bedrest by a physician. The diagnosis 
was degenerative disc disease/degenerative joint disease of 
the cervical spine; fusion from C3 through C7; and right 
sided     C7-C8 radiculopathy. The effects of the condition 
on usual daily activities were generally indicated as in the 
moderate range. 

The report of a June 2009 evaluation by a private osteopath 
indicated a 10 degree flexion-extension and rotation of the 
neck, described as limited range of motion. According to the 
treatment provider, the Veteran had been incapacitated at 
least         12 to 20 weeks over the previous year. The 
impression was intractable neck pain, total disability, and 
failed cervical spine surgery.

The Board has determined that a higher evaluation for 
cervical disc disease,        post-operative is not 
warranted. In reaching this conclusion the Board will apply  
the initial version of the rating criteria throughout the 
pendency of the claim for increased rating, and additional 
amended regulations prospectively from their effective date. 
See VAOPGCPREC 7-2003 (Nov. 19, 2003). The Board's inquiry 
will focus on the applicable schedular evaluation, 
notwithstanding that for two four- month periods between 
October 2000 and February 2001, and October 2001 and February 
2002 there was in effect a temporary total evaluation for 
convalescence. 

Initially considering the rating criteria for IVDS, the 
criteria prior to September 23, 2002 required for assignment 
of a 40 percent evaluation severe symptoms with recurring 
attacks and intermittent relief. 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2002). Following the September 26, 2003 
revision, a 40 percent rating necessitated between 4 and 6 
weeks of incapacitating episodes over the past year. 
Diagnostic Code 5293 (2003) (later renumbered at Diagnostic 
Code 5243). Based upon review of the medical evidence, these 
conditions for assignment of a higher rating due to IVDS 
symptoms are not met. Reports of VA examinations dated 
December 2000 and May 2002 are notably absent significant 
findings regarding neurological symptoms of IVDS. On the May 
2002 examination, there was only mild neck pain and no 
tenderness to palpation of the cervical spine. 

Following the September 26, 2003 regulatory change to 
numerical criteria for rating IVDS episodes, there was no 
further evidence of qualifying disability. While the 
diagnosis on examination in September 2007 was severe IVDS, 
no incapacitating episodes were noted. Nor were there 
attendant neurological symptoms. The extent of neurological 
impairment to the right upper extremity has been recognized 
moreover by a June 2009 RO decision to grant a separate 10 
percent rating for the same. This represented a more 
persistent neurological radiculopathy as opposed to an 
episodic flare-up, and also cannot be recognized twice for 
rating purposes in support of a higher IVDS rating. See 38 
C.F.R. § 4.14 (providing that under VA's "anti-pyramiding 
rule," the evaluation of the same manifestation under 
different diagnoses is to be avoided). See also Esteban v. 
Brown, 6 Vet. App. 259, 262 (1994). More recently, the March 
2009 VA examiner commented that there were no incapacitating 
episodes over the previous year, i.e., when the Veteran was 
placed on bedrest by a physician. This observation is 
ultimately more compelling than the June 2009 statement of a 
private osteopath that there were 12 to 20 incapacitating 
weeks over the previous year, as the VA examiner directly 
applied the definition under the rating criteria for what 
constitutes an incapacitating episode. Nor is the original 
rating criteria for IVDS of benefit here, given the absence 
again of prevailing neurological symptoms besides right upper 
extremity radiculopathy. Consequently, an increased rating 
for cervical spine disease is not warranted based upon the 
applicable rating provisions for IVDS.
When applying the additional rating criteria premised upon 
limitation of motion,     a higher rating still is not 
warranted. For the time period prior to September 26, 2003 
when a 20 percent rating was in effect, the applicable 
criteria of Diagnostic Code 5290 permitted a 30 percent 
evaluation for "severe" limitation of motion. Review of the 
competent evidence shows cervical spine mobility more 
consistent with at most moderate limited motion. The December 
2000 VA examination established forward flexion 45 degrees, 
which is a normal level, and extension to 20 degrees with 
endpoint pain, approximately half of normal level. Upon 
reevaluation pursuant to the May 2002 VA examination, flexion 
was to 30 degrees and extension to 25 degrees, with likely 
worsening of 15 to 20 percent from pain. This demonstrated 
at, or slightly worse than half of range of motion lost, a 
decrease but still contemplating moderate limited motion 
rather than a more severe degree.     The examiner estimated 
the level of pain in the neck as being mild, and there was no 
fatigability or lack of endurance affecting motion. 

Pertaining to the time period from September 26, 2003 
onwards, the General Rating Formula applies under 38 C.F.R. § 
4.71a, Diagnostic Code 5237, and requires favorable ankylosis 
of the entire thoracolumbar spine to warrant a 40 percent 
evaluation. The prior Diagnostic Code 5290 while still 
technically applicable, would be of no additional value as 
the maximum assignable rating it provided already was 30 
percent. Upon objective review of the evidence, there is no 
indication that since September 26, 2003 the Veteran at any 
point has experienced ankylosis of the entire thoracolumbar 
spine, or for that matter only the cervical spine. Rather, he 
has consistently had at least some degree of retained motion.    
The most contemporaneous VA and private medical evaluations 
for instance, continue to show 10 degrees retained forward 
flexion, and thus are absent joint ankylosis. See Dinsay v. 
Brown, 9 Vet. App. 79, 81 (1996) (indicating that ankylosis 
is complete immobility of the joint in a fixed position, 
either favorable or unfavorable). 

Accordingly, the provisions on joint limitation of motion as 
well as for rating IVDS do not correspond to any higher 
schedular evaluation for the Veteran's cervical spine 
disorder during the relevant time period under consideration.

Chondromalacia, Right Knee

Presently, a 10 percent rating is in effect for 
chondromalacia, right knee, under      38 C.F.R. § 4.71a, 
Diagnostic Code 5010 for traumatic arthritis, which is in 
turn rated under the provisions for degenerative arthritis. 

Under Diagnostic Code 5003, degenerative arthritis will be 
rated on the basis of limitation of motion of the specific 
joint or joints involved. When however, limitation of motion 
at the joint(s) involved is noncompensable, a 10 percent 
rating is warranted for each major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added, under this diagnostic code. Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. Where 
there is no limitation of motion but x-ray evidence of 
involvement of two or more major joints or minor joint 
groups,          a 10 percent rating is assigned. A 20 
percent rating is assigned where the above is present but 
with occasional incapacitating exacerbations.

In addition, Diagnostic Code 5260 pertains to limitation of 
leg flexion, and provides for a noncompensable rating when 
flexion is limited to 60 degrees. A 10 percent rating 
requires flexion limited to 45 degrees; a 20 percent rating 
requires flexion limited to 30 degrees; and the highest 
available 30 percent rating requires flexion limited to 15 
degrees.

Diagnostic Code 5261 provides that limitation of motion of 
the knee will be assigned a noncompensable rating when 
extension is limited to 5 degrees. A 10 percent evaluation 
requires extension limited to 10 degrees; a 20 percent rating 
requires extension limited to 15 degrees; a 30 percent rating 
requires extension limited to 20 degrees; a 40 percent rating 
requires extension limited to 30 degrees; and a maximum 50 
percent rating is assigned when extension is limited to 45 
degrees. 

Normal range of motion for the knee is from 0 degrees of 
extension to 140 degrees of flexion. 38 C.F.R. § 4.71, Plate 
II. 
 
Diagnostic Code 5257 applies to evaluation of "other" knee 
impairment, such as recurrent subluxation or lateral 
instability. Under this diagnostic code, a 10 percent 
disability rating is warranted for slight disability, a 20 
percent rating is warranted for moderate disability, and a 
maximum 30 percent evaluation is warranted for severe 
disability. 

VA's Office of General Counsel in a precedent opinion 
determined that separate disability ratings may be assigned 
for limitation of knee flexion and of knee extension without 
violation of the rule against pyramiding (at 38 C.F.R. § 
4.14), regardless of whether the limited motions are from the 
same or different causes. VAOPGCPREC 9-04 (September 17, 
2004), 69 Fed. Reg. 59,990 (2004). 
 
VAOPGCPREC 23-97 further held that a claimant may receive 
separate disability ratings for arthritis and instability of 
the knee, under Diagnostic Codes 5003 and 5257, respectively. 
See VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63,604 
(1997). In order for a knee disability rated under Diagnostic 
Code 5257 to warrant a separate rating for arthritis based on 
X-ray findings and limitation of motion, limitation of motion 
under Diagnostic Code 5260 or Diagnostic Code 5261 does not 
have to be compensable, but must meet the criteria for a 
zero-percent rating. VAOPGCPREC 9-98 (August 14, 1998), 63 
Fed. Reg. 56,704 (1998). 

The report of a December 2000 VA orthopedic examination 
indicates the Veteran described having right knee pain, 
weakness, stiffness, swelling and lack of endurance on a 
constant basis, with flare-ups on overuse. Physical 
examination revealed the knee joint was normal in appearance. 
Range of motion was flexion to 120 degrees, and extension to 
0 degrees, with no ankylosis or pain. Drawer and McMurray's 
signs were normal. There was no pain, fatigue, weakness, lack 
of endurance or incoordination noted. The diagnosis was 
chrondromalacia right knee. 
On a May 2002 VA examination, the Veteran complained of pain, 
weakness, and stiffness in the right knee. On evaluation 
there was pain toward the end range of flexion motion. Gait 
was normal. There was tenderness over the patellofemoral 
joint on compression test. There was also mild effusion. 
Range of motion passive and active was 0 to 135 degrees. The 
knee was stable in a varus valgus stress test. Lachman's test 
showed minimal motion. McMurray's test was negative. It was 
estimated there was a 10 percent magnification of pain and 
reduction in range of motion during flare-ups and after 
repetitive movements. The diagnosis was early degenerative 
joint disease, right knee; and right patellofemoral pain 
syndrome. 

A further examination in March 2005 indicated range of motion 
in the right from    0 to 140 degrees. There was no change in 
findings on repetitive motion testing. There was no varus or 
valgus instability. There was no medial/lateral joint 
tenderness, or effusion seen. The ACL was stable to drawer 
and Lachman's testing. There was tenderness on the under 
surface and lateral aspect of the patella, although the 
patella remained mobile. X-ray evaluation showed some wear on 
the patellofemoral joint. The impression was patellofemoral 
chrondromalacia, right knee. 

During the October 2006 Board hearing, the Veteran described 
episodes of right knee instability and giving way. He further 
described knee pain that led to interference with daily 
activities. 

A September 2007 VA examination indicated the Veteran's 
report of weakness, stiffness and swelling in the right knee. 
He also described knee instability and giving way, and weekly 
flare-ups. The Veteran objectively demonstrated range of 
motion from 0 to 125 degrees. Gait favored the right side, 
and there was indication of abnormal weightbearing. Posture 
was normal. The right knee joint was not ankylosed. There was 
pain with motion, fatigue, weakness, and lack of endurance. 
There was an additional 15 degrees of forward flexion lost 
due to pain on use. However, there was no additional 
limitation of motion of the right knee following repetitive 
use. There was no instability, and Lachman's and McMurray's 
tests were negative. A knee x-ray was an unremarkable stable 
examination except for minor degenerative changes. The 
diagnosis was osteoarthritis, with tendonitis. 

In view of these findings, a higher rating than 10 percent 
for right knee chondromalacia is not warranted. The September 
2007 VA examination report provides the most pronounced 
objective indication of limitation of motion, and still does 
not correspond to a compensable evaluation under applicable 
rating criteria. On that evaluation the Veteran had range of 
motion of 0 to 125 degrees. When considering the effect of 
functional loss, per the Deluca decision, there was an 
additional lost 15 degrees from pain on motion. No further 
mobility was lost due to repetitive motion. According to the 
test results, the Veteran's right knee mobility did not meet 
the requirements for a compensable rating under either 
Diagnostic Code 5260 for limited knee flexion, or Diagnostic 
Code 5261 for limited extension. As stated, there is no 
earlier range of motion study which demonstrated any more 
severe findings. 

Next, the Board has considered whether a separate rating may 
be assigned pursuant to Diagnostic Code 5257 for other knee 
impairment. See VAOPGCPREC 23-97. Here, however, clinical 
testing has consistently established stability in the right 
knee joint including to various forms of stress and joint 
motion. There was no varus or valgus instability. All other 
tests for knee instability were negative. There is also no 
evidence of knee joint locking or frequent episodes of 
subluxation. While the Veteran has described episodes of knee 
joint locking and giving way, and his testimony in this 
regard is duly considered, at no point has objective testing 
ever indicated the same. Rather, on several VA medical 
examinations the right knee lacked any measurable sign of 
instability. Given the consistency and objective basis of 
these test results, the Board is inclined to view them as 
most probative on the subject of other impairment of the 
right knee, notwithstanding there is some reported 
symptomatology to the contrary. 

The remaining evidence of record establishes x-ray findings 
of minor right knee degenerative changes, which is consistent 
with the existing 10 percent evaluation assigned under 
Diagnostic Code 5003 for x-ray evidence of degenerative 
arthritis. Thus, there is no objective pathology shown to 
correspond to an increased rating for right knee 
chondromalacia.

Extraschedular Evaluation 

The potential application of the various other provisions of 
Title 38 of the Code of Federal Regulations have also been 
considered, including 38 C.F.R. § 3.321(b)(1), which provides 
procedures for assignment of an extraschedular evaluation.  
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). In this 
case, the Veteran          has not shown that his service-
connected disabilities under evaluation have caused him 
marked interference with employment, meaning above and beyond 
that contemplated by his current schedular ratings. The Board 
will reserve a more detailed discussion of occupational 
impairment pending resolution of the TDIU claim on appeal. It 
warrants mention at this point that the medical evidence 
pertaining to the limitation on employability from the 
Veteran's cervical spine disorder is contradictory, and 
absent any joint ankylosis does not clearly establish 
incapacity to carry out all forms of employment from this 
disorder alone, sedentary work included. The functional 
impairment attributable to the right knee chondromalacia 
meanwhile appears to be limited, and not a factor in 
determining whether there is marked interference with 
employment capacity.

The Veteran's service-connected disorders also have not 
necessitated frequent periods of hospitalization, or 
otherwise rendered impracticable the application of the 
regular schedular standards. In the absence of the evidence 
of such factors, the Board is not required to remand this 
case to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1). See Bagwell v. Brown, 9 Vet. App. 237, 
238-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Based upon the foregoing, the claims for an increased rating 
for cervical spine disease and right knee chondromalacia are 
being denied. Since the preponderance of the evidence is 
unfavorable on the claims, the benefit-of-the-doubt doctrine 
is not applicable. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3. 
See also Gilbert v. Derwinski,  1 Vet. App. 49, 55 (1990).




ORDER

A higher disability rating for cervical disc disease, post-
operative, evaluated as           20 percent disabling prior 
to September 26, 2003, and as 30 percent thereafter,              
is denied. 

A higher disability rating for chondromalacia, right knee, 
with degenerative changes, currently evaluated as 10 percent 
disabling, is denied.


REMAND

The Board is remanding the claim for a TDIU to obtain a 
comprehensive opinion on the Veteran's capacity for gainful 
employment, taking into consideration the contemporaneous 
degree of severity of his service-connected disabilities.

The Veteran is currently in receipt of service-connected 
disability compensation    at the 30 percent level for 
cervical disc disease, and 10 percent for right knee 
chondromalacia. Thus, he does not presently meet the 
schedular criteria for entitlement to a TDIU. See 38 C.F.R. § 
4.16. Regardless, there remains the potential entitlement to 
this benefit on an extraschedular basis under 38 C.F.R. § 
4.16(b). 

There is of record a September 2007 VA orthopedic examiner's 
opinion that the Veteran was employable considering his 
cervical disc disease, only for sedentary work. The stated 
rationale was that although the Veteran had significant 
cervical disease with multiple surgeries, he was generally 
functional, including able to drive and walk for 30 minutes. 
There was also no objective evidence of myelopathy on 
examination. Thus, there was some retained functional 
capacity for employment. 

Another opinion from a September 2007 VA examination of the 
knees states that      the Veteran's right knee disorder at 
least as likely as not prevented the Veteran from work that 
required physical activity utilizing the legs, including 
standing and walking. There was no mention as to limitation 
regarding sedentary employment.

The September 2008 letter of Dr. R.W., a private osteopath, 
meanwhile states that the Veteran had severe cervical spine 
disease and intractable neck pain.                   The 
Veteran was basically on full restrictions and could not do 
any physical activities. Often he needed to be in a resting 
position. According to the treatment provider, the cognitive 
side effects of pain medication which helped the Veteran do 
marginal activities of daily living did not provide an ideal 
situation for sedentary work with his neck problems, even 
most office work. Rather, most office and desk stations were 
prohibitive with his neck and spine issues due to fusion and 
limited range of motion.

The report of a March 2009 VA examination of the spine does 
not offer an opinion on employability, but does note that the 
effect of cervical spine disease on occupational activity was 
difficulty in head movement and holding the neck in one 
position.

The more recent medical findings depict a possible worsening 
of the Veteran's functional impairment due to service-
connected disability. The March 2009 VA examination while not 
directly commenting on occupational capacity, identifies 
symptomatology that would appear to limit ability to function 
in sedentary work environments due to cervical spine disease. 
Consequently, the Board will request a supplemental opinion 
from the March 2009 VA examiner indicating the Veteran's 
capacity for employment in view of his contemporaneous 
manifestations of service-connected disability. See 38 
U.S.C.A. § 5103A(d) (West 2002 & Supp. 2009);         38 
C.F.R. § 3.159(c)(4) (2009) (VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim). 

Accordingly, this claim is REMANDED for the following action:

1.	The RO should return the claims folder 
to the VA examiner who conducted the VA 
examination of            March 2009, and 
request a supplemental opinion as to 
whether the Veteran is capable of 
substantially gainful employment due to 
his service-connected cervical spine and 
right knee disabilities. In providing such 
an opinion, the VA examiner should comment 
upon the Veteran's present capacity for 
both physically strenuous and sedentary 
employment, and pertaining to the latter, 
address the impact if any that neck pain 
and limitation of motion would have upon 
the capacity to work in a sedentary work 
environment. The examiner should indicate 
his consideration of the September 2008 
private osteopath's report, and the March 
2009 VA examination report's reference to 
limitations in an occupational setting. A 
clear rationale should be stated for all 
conclusions reached. If the March 2009 
examiner is not available, or is no longer 
employed by VA, schedule the Veteran for 
an examination by an orthopedist who has 
not seen him previously.  The examination 
should addresses the inquiries set forth 
above regarding employability in view of 
service-connected disability. 

2.	The RO should then review the claims 
file. If any of  the directives specified 
in this remand have not been implemented, 
appropriate corrective action should be 
undertaken before readjudication. Stegall 
v. West, 11 Vet. App. 268 (1998).

3.	Thereafter, the RO should readjudicate 
the claim of entitlement to a TDIU based 
upon all additional evidence received. If 
the benefit sought is not granted, the 
Veteran should be furnished with a 
Supplemental Statement of the Case and 
afforded an opportunity to respond before  
the file is returned to the Board for 
further appellate consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice. 
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim. His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated. The Veteran is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim. 38 C.F.R. § 3.655. 

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2009).


 Department of Veterans Affairs


